
	
		IB
		Union Calendar No. 537
		112th CONGRESS
		2d Session
		H. R. 752
		[Report No.
		  112–735]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 17, 2011
			Mr. Schrader (for
			 himself, Mr. DeFazio,
			 Mr. Blumenauer, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the
			 Committee on Natural
			 Resources
		
		
			December 31, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on February 17, 2011
		
		
			
		
		A BILL
		To amend the Wild and Scenic Rivers Act to
		  designate segments of the Molalla River in the State of Oregon, as components
		  of the National Wild and Scenic Rivers System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Molalla River Wild and Scenic Rivers
			 Act.
		2.Designation of wild and
			 scenic river segments, Molalla River, OregonSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
			
				(___)Molalla river,
				Oregon
					(A)The following segments in
				the State of Oregon, to be administered by the Secretary of the Interior as a
				recreational river:
						(i)The approximately
				15.1-mile segment from the southern boundary line of T. 7 S., R. 4 E., sec. 19,
				downstream to the edge of the Bureau of Land Management boundary in T. 6 S., R.
				3 E., sec. 7.
						(ii)The approximately
				6.2-mile segment from the easternmost Bureau of Land Management boundary line
				in the NE1/4 sec. 4, T. 7 S., R. 4 E., downstream to the
				confluence with the Molalla River.
						(B)The Secretary of the Interior may not
				acquire by condemnation any land or interest in land within the boundaries of
				the river segments designated by subparagraph (A).
					(C)Nothing in this paragraph—
						(i)establishes or authorizes
				the establishment of a protective perimeter or buffer zone around the
				boundaries of the river segments designated by subparagraph (A); or
						(ii)prohibits an activity
				from being conducted outside such boundaries, including an activity that can be
				seen or heard from within such boundaries.
						(D)Private or non-Federal public property
				shall not be included within the boundaries of the river segments designated by
				subparagraph (A), unless the owner of that property has consented in writing to
				having that property included in such
				boundaries.
					.
		3.Technical
			 correctionsSection 3(a)(102)
			 of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(102)) is amended—
			(1)in the heading, by striking
			 Squaw
			 Creek and inserting Whychus Creek;
			(2)in the matter preceding
			 subparagraph (A), by striking McAllister Ditch, including the Soap Fork
			 Squaw Creek, the North Fork, the South Fork, the East and West Forks of Park
			 Creek, and Park Creek Fork and inserting Plainview Ditch,
			 including the Soap Creek, the North and South Forks of Whychus Creek, the East
			 and West Forks of Park Creek, and Park Creek; and
			(3)in subparagraph (B), by
			 striking McAllister Ditch and inserting Plainview
			 Ditch.
			
	
		December 31, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
